Opinion issued February 7, 2008










 
 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00048-CR
____________

IN RE FRANKLIN JONES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Franklin Jones, filed a petition for writ of mandamus requesting
that this Court compel respondent
 to send his post-conviction writ of habeas corpus,
to the Court of Criminal Appeals.  We deny the petition.
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).